Citation Nr: 1216370	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  92-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of malnutrition.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

3.  Entitlement to Class III and/or Class IV outpatient dental treatment and related dental appliances from the Department of Veterans Affairs (VA).  

4.  Whether new and material evidence has been received to reopen a claim for service connection for multifocal fibrosclerosis and chronic viral infections.

5.  Entitlement to service connection for scleroderma, Raynaud's disease, Sjögren's syndrome, Peyronie's disease, and Dupuytren's contractures.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to September 1954, and from March 1955 to October 1957.

This matter originally came to the Board of Veterans' Appeals (Board) from decisions of the VA Regional Office (RO) and Medical Center (MC) in Salt Lake City, Utah, dated in February 1992; the only issue remaining in appellate status from those decisions is entitlement to Class III and/or Class IV outpatient dental treatment and related dental appliances.  In this regard, after a lengthy procedural history which includes three Board decisions which were vacated and remanded by the United States Court of Appeals for Veterans Claims (Court), a District Counsel opinion, a Precedent General Counsel opinion, the Board entered final decisions as to the issues of entitlement to a compensable disability rating for service-connected loss of all teeth, and entitlement to outpatient dental treatment and related dental appliances from VA (except under Class III or Class IV) in June 2005.  The Court affirmed that decision in a May 2009 decision, which held that the plain meaning of "service trauma" as used in 38 U.S.C.A. § 1712 is an injury or wound violently produced while the injured or wounded is in the armed forces.  Nielson v. Shinseki, 23 Vet. App. 56 (2009).  

The issue of service connection for residuals of malnutrition comes before the Board of Veterans' Appeals (Board) on appeal from an RO rating decision of November 1997, which declined the Veteran's application to reopen that claim, previously denied by the Board in June 1993.  Entitlement to a TDIU rating was denied by the RO in a January 1999 rating decision.  Subsequently, in June 2005, the Board reopened the claim, and remanded the issue of service connection for residuals of malnutrition to the RO for consideration on the merits.  The issue of entitlement to a TDIU rating was held in abeyance pending a decision as to the service connection issue, and the issue of entitlement to Class III and/or Class IV dental treatment was held in abeyance pending a decision addressing the other two issues.  The appeal was again remanded in June 2008, April 2010, and July 2011.  Motion for Reconsideration of the latter two Board remands were filed, and were denied on the basis that a remand is not a final decision of the Board, and, therefore, cannot be reconsidered.  

As discussed in the Remand below, as pointed out by the Veteran, issues which are more appropriately considered as separate issues have been at times considered as part of the issue of service connection for residuals of malnutrition.  Accordingly, in this decision, the specific issue of entitlement to service connection for residuals of malnutrition is limited to actual "residuals," defined as "remaining or left behind."  Dorland's Illustrated Medical Dictionary 30th ed. 1614 (2003).  In contrast, claims pertaining to separate diseases are more appropriately considered as separate claims for service connection for the individual disabilities.  In this regard, the physicians have demarcated their opinions along those lines, and the Veteran has also raised different theories of entitlement, i.e., direct service incurrence, and as secondary to service-connected loss of teeth.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Aside from the issue of service connection for residuals of malnutrition, the claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Malnutrition was not present in service, nor have residuals of malnutrition been shown subsequent to service.



CONCLUSION OF LAW

Malnutrition residuals were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  After the Board reopened the claim for service connection for residuals of malnutrition in June 2005, in July 2005, the RO/AMC notified the Veteran of the information necessary to substantiate the service connection claim on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  In a letter dated in July 2007, he was provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although these letters were not sent until after the initial adjudication of the claim, it was followed by readjudication and the issuance of a supplemental statements of the case, most recently in February 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  Repeated attempts to obtain service treatment and personnel records, most recently in January 2012, have been unsuccessful, and the only service medical record available is the separation examination dated in September 1954.  In November 2011, the VA was informed that SSA records pertaining to the Veteran had been destroyed.  All identified VA and private treatment records have been obtained.  VA examinations were provided in February 1995, September 2007 (with a March 2009 addendum), and July 2010.  Such examinations were adequate for the purposes of the decision decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, although based on inaccurate history, the opinions are sufficient to address whether the Veteran currently has residuals of malnutrition, and the question of service existence is based on credibility, which must be decided by the Board.  In any event, the Board finds that because the examinations found no residuals of malnutrition to be present (other than the already service-connected loss of teeth), the reliance upon an inadequate history concerning in-service occurrence was not fatal, and there was substantial compliance of the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives). 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Service Connection

The Veteran contends that he has residuals of malnutrition which he states he suffered during service, in combat conditions.  He states that awards he received demonstrate his combat participation.  

In view of the veteran's contentions, as a threshold matter, it must be determined whether the claimed malnutrition occurred while the veteran was engaged in combat with the enemy, as this would provide a relaxed standard of proof, with respect to the question of service incurrence.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Participation in combat is a determination that is to be made on a case-by-case basis, and requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

Service department records do not show that the veteran was awarded any medals or other decorations that denote combat participation.  In this regard, his DD Form 214 for the period from September 1950 to September 1954 shows that he was awarded the Korean Service Medal, the United Nations Service Medal, and the National Defense Service Medal.  The DD Form 214 for his second period of service, from March 1955 to October 1957, shows that he was awarded the Republic of Korea Presidential Unit Citation, despite the fact that the entire second period of service was during peacetime, and he had no additional Korean service during this period of active duty.  Statements from the Veteran, however, indicate that this award may have been issued retroactively.  In this regard, as noted below, the Citation is only applicable for service from June 27, 1950, to July 27, 1953.  

None of these demonstrate combat participation, according to a Department of Defense manual which provides guidance regarding performance and valor awards, including basis and eligibility requirements, as well as acceptance and wear of U.S. non-DoD military decorations, and foreign military decorations and awards, by members of the U.S. Armed Forces.  Department of Defense Manual No. 1348.33, Vol. 3, para. 1.b.  The Korean Service Medal is awarded to Service members who participated in operations in the Korean theater between June 27, 1950, and July 27, 1954.  Id., at para. 16.b(23).  The Republic of Korea Presidential Unit Citation is awarded for service in Korea from June 27, 1950, to July 27, 1953.  Id., at para. 16.c(6).  The United Nations Service Medal (Korea) is awarded to members of the U.S. Armed Forces who participated in the UN action in Korea and who are also eligible for the Korean Service Medal.  Id., at para. 16.c(7).  In contrast, the Presidential Unit Citation (PUC), for example, is awarded to units, not individuals, for "outstanding performance in action against an armed enemy."  Id., at para. 8.c(a).  

There is no other evidence corroborating the Veteran's statements that he engaged in combat.  A "combat exemption" on a Form W-2 withholding statement simply recognized that all enlisted military compensation earned in Korea during the Korean conflict was excluded from federal income tax.  See Institute for Defense Analyses, History of the Combat Zone Tax Exclusion (IDA Paper P-4766, September 2011), citing S. Rep. No. 81-2375 (daily ed. July 20, 1950).  

Entries from a diary the Veteran kept in service, received in April 1991, and dated from August 28, 1952, to September 26, 1952, do not indicate combat participation.  He described more than one social encounter, off-base with civilians, as well as at a club on base.  Apparently a sortie flying from his base ran into trouble while he was there, but he did not learn what had happened until the following day.  One day, he stated that he had typed up a recommendation for himself for a promotion, and that he might sell someone his camera.  Although he complained that he was cold and miserable, at no time did his statements suggest he was anywhere other than in or close to a military base, or indicate a combat situation involving him.  Personnel records submitted by the Veteran show that although he was attached to the 4th Fighter Interceptor Wing, he was assigned to a Supply Squadron.  His assignment to a Supply Squadron is also reflected on his DD Form 214.  Likewise, photographs he submitted clearly indicate military quarters, but do not reflect that he was in combat.  

Additionally, Federal Court decisions dated in December 1973 and August 1974, pertaining to the Veteran's claim for Social Security Administration (SSA) disability benefits, describe the Veteran's military activities as follows:  "[H]e served in the U.S. Air Force Supply Squadrons, doing clerical work, including typing and record keeping."  Accordingly, the Board finds that the weight of the evidence demonstrates that the Veteran did not engage in combat and the provisions of 38 U.S.C.A. § 1154(b) are not for application.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology since service may also establish service connection in certain circumstances. 

In this case, the only service medical record available is the September 1954 separation examination; there are no service treatment records available.  Where service medical records are unavailable, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule in cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

The Veteran contends that all of his teeth except 3 were extracted while he was in Korea, and that due to the conditions, he was not provided with dentures until 7 or 8 months later, after he had returned to the states.  He maintains that as a result, he was not able to eat solid food, and he lost 40 pounds, dropping from 155 pounds to 115 pounds.  Further, the dentures he was eventually provided were ill-fitting, and consequently, he was not able to eat enough and remained malnourished.  

The only available service medical record consists of the Veteran's examination for separation from his first period of service, conducted in September 1954.  This examination showed that the Veteran was attached to the 3201st Supply Service Squadron.  The examination was performed at Eglin AFB, Florida.  The examination showed that all of the Veteran's teeth were missing, but replaced by dentures (except the wisdom teeth, which were not replaced).  He measured 71 inches and weighed 128 pounds, and was noted to be 12 pounds underweight.  His physical profile was P3.  He was in physical category C.  

The DD Form 214 for his first period of service reported his weight as 130 pounds in September 1954.  For his second period of service, the DD Form 214 reported his weight as 125 pounds at separation.  He was also an inch taller, measuring 6 feet (72 inches) at that time.  

The file contains examination reports dated in February 1995, June 1995, September 2007 (with a March 2009 addendum), and July 2010, which conclude that the Veteran suffered from malnutrition during service.  For the reasons discussed below, the Board finds that these reports are not sufficiently credible and probative, such as to place the evidence in equipoise.  

These include an opinion from the Veteran's private doctor from 1961 to 1988, J. Munsey, M.D., which was dated in June 1995.  Dr. Munsey wrote that he had been asked to provide a medical opinion as to specific questions.  As pertinent to this appeal, these included whether the Veteran suffered malnutrition from the time of teeth extractions while engaged in combat in Korea in 1952 until dentures were furnished some eight (8) months later, and, if so, whether he continued to be malnourished for the next several ears due to the military's failure to provide usable dentures.    

Dr. Munsey stated that the Veteran was always very thin and somewhat debilitated from 1961, when he first saw him, to 1965, when he became very ill and continued to have significant health problems.  In answer to the questions posed, he stated that it was his opinion that with only 3 upper front teeth for 8 months, with 41/2 of those in a combat zone, it would be inevitable that he would be malnourished.  Based on his statements, if he did only weigh 115 pounds or less at the time he left Korea he was indeed malnourished.  It is unlikely that there would have been any significant improvement in his malnourished condition until he received replacement dentures some 4 months after he left Korea.  

Dr. Munsey went on to state that assuming that the lower dentures, when furnished, were completely unusable, the Veteran would continue to be malnourished.  Evidence he submitted, including his discharge examination of 1954 and his DD Form 214s showing a weight range from 125 to 130 pounds would indicate that he continued to be malnourished through at least 1957.  When he first saw the Veteran in 1961, his substandard weight would certainly indicate ongoing malnutrition.  

A letter, however, dated in June 1972, from Dr. Munsey, does not support this history.  At that time, he wrote that the Veteran had been recently examined.  Physical examination findings were reported as normal, except he had a Dupuytren's contracture of the left hand and occasional recurrent tendonitis of the wrist.  "His disability began about 1965 when he developed a febrile illness and lymphadenopathy."  Since that time, he had been examined by many specialists in various locations.  He had the appearance of a chronic illness.  He was very thin and lacked any sort of energy to do any type of physical labor.  He had been diagnosed as having a chronic viral infection and no one had been able to come up with any other type of diagnosis, nor was any specific treatment carried out.  

Thus, in 1972, Dr. Munsey specifically stated that the disability "began" in 1965.  Moreover, although the Veteran was very thin, lacked energy, and appeared chronically ill, Dr. Munsey did not diagnose the Veteran as having malnutrition, nor was a history of malnutrition noted.  In his 1995 statement, Dr. Munsey did not explain why he failed to diagnose malnutrition at the time he first saw the Veteran, nor why such a condition was not posited as a cause for the multiple symptoms which were shown in 1965.  He did not state why 125 to 130 pounds would constitute malnutrition.  In this regard, although the 1954 separation examination noted the Veteran to be underweight, he was not diagnosed as having malnutrition, and he was accepted onto active duty approximately 6 months later.  

According to a VA dental examination in February 1995, the Veteran was stationed in Korea in a combat zone, and the dentist's understanding was that health and hygiene conditions were poor during the Korean Conflict.  According to the Veteran's testimony and diary excerpts, he had most of his teeth extracted (all but 3) under extreme conditions in a combat zone.  He claimed that some of the teeth were extracted without the use of local anesthetic or post-surgery antibiotics.  He then went 4-8 months with only 3 teeth and is claiming he became malnourished.  He said he weighed 115 pounds when he left Korea; if he weighed only 115 pounds, the dentist said the Veteran was malnourished.  In August 1997, the examiner stated that the Veteran's story that his teeth were lost because of field conditions and inadequate dental care was plausible.  

A VA examination was provided in September 2007, for the purpose of determining if the Veteran had any nutritional disabilities.  A history was reported that the Veteran had all but 3 teeth extracted on August 29, 1952, without anesthetic.  His nutrition was at the mess hall, and was lacking in fresh fruits and vegetables.  When he arrived in Korea he weighed 155 pounds; after all of the above, he weighed 115 pounds.  On examination, he weighed 128 pounds.  The doctor stated that based on the nutritional history and gum/teeth manifestations, the Veteran had scurvy (vitamin C deficiency) in 1952.  There were no current symptoms; the sequelae were having total upper and lower dentures since 1952 or so.  In a March 2009 addendum, the examiner explained that based on the characteristic history this Veteran had malnutrition in service, of which scurvy was manifest, and the scurvy led him to lose his teeth, and he had total upper and lower dentures since 1952; the current disability was his need to wear total dentures; no other disability was present.  

The Board observes that the connection between scurvy and vitamin C was well-known and compensated for at the time of the Veteran's Korean service, and the Veteran himself acknowledges that he was provided with canned fruits and vegetables.  He disagrees with the assessment that malnutrition caused the loss of his teeth; rather, he contends that he was not provided with dentures until several months later, and that those were ill-fitting, and, as a result, he became and remained malnourished.  

Another VA examination was performed in July 2010.  The examiner stated that the Veteran's history was that his usual weight was 150 to 155 pounds which he weighed when he entered Korea in April of 1952.  After several months in the field he had limited access to fresh fruits and vegetables and developed diffuse tooth pain.  They found he had extensive gum disease and dental abscesses and that he had all but 3 upper teeth extracted.  His weight was not decreased at the time of the extractions but in the next few months he had difficult eating and his weight decreased to about 110 to 115 pounds.  He did get some dentures but they were ill-fitting and it was several moths before he was able to increase his weight up to 125 to 130 pounds.  He has maintained this lower weight since and has never been able to regain back up to 150 pounds.  He was able to work as a traveling drug stores representative, but per his statements and those of Dr. Munsey he remained thin and fatigued.  In 1965, he became very ill, lacking the energy to do any physical labor.  The examiner concluded that it was very likely that he had several months of significant in-service malnutrition during which he was 40 pounds below his usual weight.  Although he lacked some of the typical findings of scurvy, such as bleeding and bruising, it was certainly possible that he did have scurvy.  The doctor said that it was reasonable to agree that the residual loss of teeth was due to the in-service malnutrition.  The doctor concluded that the only at least as likely as not residual of malnutrition was loss of teeth.  

These opinions rest on the assumptions that the Veteran's weight decreased from at least 150 pounds to 115 pounds or less for a significant period time in service; that this signified malnutrition; that he was without dentures and had only three teeth for a period of several months; that he had ill-fitting dentures after that, which prevented or delayed his gaining weight; and that he remained thin and fatigued after that.  

Regarding the medical opinion that the Veteran's weight of 115 pounds would denote malnutrition, this conclusion was not explained.  Records from Western Neurology show that in August 2006, the Veteran weighed 110 pounds, noted to be 4 pounds below his June 2006 weight.  He was described as very thin.  In November 2006, he weighed 119 pounds.  It was noted that he had a demyelinating neuropathy.  Although his weight was monitored, it is noteworthy that there was no mention of malnutrition.  

In any event, the weight of 115 pounds, as well as the duration of this weight, and the remainder of the assumptions forming the opinions were based solely on the Veteran's history; there is no corroborating evidence.  In this regard, in April 1991, the Veteran submitted excerpts from a diary he kept in service, noted to be a "Diary of emotions and events from 6 June 1952-27 October 1952 inclusive."  The excerpts are from nine entries, and dated from August 28, 1952, to September 26, 1952.  These show that the Veteran had five teeth extracted on August 29, 1952; five more on September 5, 1952, two on September 15, and six more on September 25, 1952.  For most of these extractions, the complaints were only reported on the day of the extractions.  The exception was after the September 5 extractions-he said that he had had 5 teeth pulled that day, and one had broken.  He said that the dentist dug for it for half an hour, and still didn't get it.  The dentist had to sew his gums up.  He said he could not eat or talk, and slept most of the day.  The following night he went out for a beer or two, and complained that the place where he had received stitches in his mouth was bothering him.  On September 25, 1952, he said the mess sergeant had been "swell" about fixing him up on chow.  On September 26, 1952, he alluded to a social engagement, criticized a comrade, and then said he was starving to death and it was good thing he only had one more time to go to the dentist.  He was afraid he could not take much more.  

Although, as anyone can imagine, the process of extracting the Veteran's teeth must have been unpleasant, the diary stops at this point; it does not address his current contentions, namely, that he was not provided dentures for nearly 8 months; that as a result, he lost 40 pounds, to a weight of 115 pounds; and that he never fully regained his weight or vigor.  

At the time of his separation, he weighed 130 pounds; he then entered onto active duty again in March 1955, but took a hardship discharge in October 1957, due to family obligations; at that time, he weighed 125 pounds.  

A Federal Circuit Court decision dated in December 1973, as well as a Federal District Court decision dated in August 1974, pertaining to the Veteran's claim for Social Security Administration (SSA) disability benefits, contain a summary of the evidence.  According to these Court documents, the Veteran "served it the U.S. Air Force Supply Squadrons, doing clerical work, including typing and record keeping."  It was noted that prior to August 20, 1967, he had served two enlistments in the USAF, and was honorably discharged.  After that, he had worked as a cutlery salesman, underground miner, mail clerk, and parts clerk.  From approximately November 1964 to August 1967, he had worked as a drug salesman in a territory comprising of 33 stores, which involved driving about 3,000 miles per month, and lifting and carrying sample cases weighing up to 60 pounds, as well as taking inventory, climbing ladders, stooping and bending.  

Medical records dated in the 1960s and 1970s show that the Veteran underwent numerous extensive, comprehensive evaluations for symptoms including muscle weakness and fatigue, but a history of malnutrition, significant weight loss in service, or inability to eat due to loss of teeth was never reported.  

The first of these was from L. James, M.D., who wrote, in April 1967, concerning the Veteran's muscular weakness.  The Veteran had hardly any muscle strength and there was evidence of weight loss.  The doctor was not able to diagnose the problem, and speculated on possible conditions such as muscular dystrophy or some interference of a muscular enzyme system.  He was unable to find the cause of the problem.  It could be myositis or fibromyositis which followed his flu episode some months ago.  In October 1972, Dr. James wrote that it was difficult to say exactly what the Veteran's problem was but based on Dupuytren's contracture plus Peyronie's disease, he suspected the problem was multifocal fibrosclerosis.  

T. Miller, M.D., wrote in July 1968 that he ad been unable to find any neurologic or psychiatric cause for the Veteran's extreme tiredness and weakness.  He mentioned private electrodiagnostic studies, which had been negative, and the doctor's feeling was that there was no organic abnormality.  

According to a December 1971 report prepared by L. Wright, M.D., the Veteran "state[d] that he was well until October of 1965, when he noted that he felt poorly, particularly on long trips."  At that time, he was working as a salesman for a drug store.  He developed a low-grade fever and adenopathy with associated symptoms of weakness and myalgias.  He stated that he was worked up for brucellosis and infectious mononucleosis, neither of which was found.  His fever and lymphadenopathy persisted.  He weighed 129 pounds and appeared thin.  Laboratory studies were normal and the doctor stated he found no physical or physiologic evidence on his examination that would explain the Veteran's chronic fatigue.  

A VA examination was conducted in February 1975, concerning the Veteran's complaints which started with a "flu like" feeling in October 1967, according to the medical history written by the Veteran.  On the neurology examination, a 10-year history of symptoms was noted.  Neurological examination was normal.  

The Veteran was hospitalized in a VA hospital in April 1974.  According to the history provided at that time, concerning his problem of tiredness, decreased exercise or activity tolerance, and weakness, the Veteran reported that in 1965, he became ill with a flu-like syndrome, and was treated by a local physician.  Subsequently, he went back to work and experienced an episode of recurrent fever, myalgias, and severe malaise; he was hospitalized for work-up, but all tests were negative.  He never fully regained his strength and continued to run a low-grade fever for as many as the next four years.  

During the ensuring two years, from 1966 to 1967, he developed a hyper somnolent state, and decided to retire from the sales business in 1967.  In 1968, he was referred to University of Utah Medical Center, where he had a normal PBI and FBS, and was thought to have a possible psychiatric problem.  Dissatisfied with their judgment, he was subsequently hospitalization in Denver, where he underwent extensive investigation by specialists; the only thing from the evaluation was a possible chronic viral illness, assumed apparently on the basis of the history the Veteran gave.  In 1971, he began work on a college degree.  He appeared thin.  He had at least a 40-pack year smoking history.  He underwent extensive testing and examination both in the laboratory and by consultations.  

Concerning his military service, he said he had had pneumonia in the service as well as the flu in 1953.  On examination, he weighed 135 pounds, and appeared thin.  Extensive evaluation was largely negative, except the Veteran had an abnormally elevated CPK at 161.  He was diagnosed as having tiredness and weakness, etiology as yet undetermined; and multiple fibrosclerosing syndrome, including Peyronie's and Dupuytren's contractures.  He was to undergo electromyogram.  Nerve conduction studies in June 1974 were suggestive of mild neurogenic atrophy.  

These records consistently date the onset of the Veteran's problems shown at that time to 1965, more than seven years after his last separation from service.  Significantly, there was no mention, in any of the records of the Veteran's military history as providing a potential etiology; in particular, there was no mention of a history of malnutrition.  Additionally, he was not found, on any of these extensive evaluations, to currently have malnutrition, despite his thin appearance.  

Later records also are devoid of any mention of malnutrition in service.  D. Ludt, D.O., said, in October 1993, that Veteran weighed 152 pounds.  He noted that the Veteran retired with disability in 1967.  He bought a mining company in 1982, which he was currently in the process of selling.  He was in Korea, and had smoked up to 3 packs of cigarettes a day for 43 years.  Concerning his gastrointestinal, system, he had a good appetite and had "always been thin."  

The Board finds that if in fact the Veteran had had malnutrition in service, or even a loss of teeth followed by a 40-pound weight loss to 115 pounds, without fully regaining his weight or health, that such history would have been elicited in the course of the extensive work-up he underwent in an attempt to find a cause for his symptoms in the 1960s.  It is not credible that the Veteran would never have mentioned these circumstances, or that such history would not have been elicited on any of the evaluations.  Moreover, the histories provided by the Veteran in connection with these evaluations clearly and explicitly relate the onset of his symptoms to 1965.  The Court decisions concerning his SSA claims date the onset of his total disability to 1967.  

In sum, the Board finds that the scenario of the Veteran having nearly all of his teeth removed during service, and then being left, untreated, to languish into a state of malnutrition, is unlikely, particularly given the absence of a diagnosis or history of malnutrition on the separation examination in September 1954.  Further, that he would fail to subsequently mention this history on numerous evaluations for a baffling set of symptoms which took place over a period of several years is even more unlikely.  More likely is that the Veteran experienced discomfort, possibly including ill-fitting dentures, for a period of time which limited his choice of foods, but that his ability to eat was not impaired to the extent that he suffered from malnutrition, although he may very well have lost weight.  Even accepting his assertion that dental care was subpar in Korea, the inability to take in sufficient nourishment for a period of time such that malnutrition develops would not be a simple dental problem, but a significant health issue.  There is no evidence that basic healthcare was not available, and, despite his low weight, he was not diagnosed as having malnutrition on the separation examination in September 1954.  

Therefore, his statements concerning malnutrition in service, including inability to eat solid foods for a period of several months, due to failure to replace his extracted teeth, resulting in loss of 40 pounds of weight to 115 pounds for several months, followed by ill-fitting dentures which prevented his returning to his normal weight, are not credible, and the medical opinions based on that history are not probative.  Moreover, the medical opinions failed to find that the Veteran has residuals of malnutrition (other than the already service-connected loss of teeth).  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. § 1110 requires the existence of a present disability for VA compensation purposes).  The preponderance of the evidence is also against a showing of residuals of malnutrition at any time during the claim process.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of malnutrition is denied.


REMAND

The Board regrets that it is again necessary to remand the remaining issues.  Unfortunately, however, there are additional issues which have not been sufficiently addressed.  Specifically, in a Decision/Remand dated in April 2000, the Board determined that the Veteran had submitted a timely notice of disagreement, dated December 19, 1997, with a November 1997 rating decision, which declined to reopen claims for service connection for diseases claimed as residual effects of malnutrition, and directed that a statement of the case be furnished, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In addition, the Board directed that the RO consider, in the first instance, the claims seeking service connection for multiple disabilities, on the basis of direct service incurrence, and as secondary to service-connected teeth loss.  The Board decision, however, was vacated by the United States Court of Appeals for Veterans Claims (Court) in April 2001; although the order to vacate did not include the Remand portion of the decision, these matters were overlooked in the subsequent development.  Board remand instructions are neither optional nor discretionary, however, and compliance is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, subsequent Court decisions dictate a different approach to the development of the claims.  In particular, a claim for service connection for a disability includes all applicable theories of entitlement.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006), (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim; Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant with the development of evidence extends to all applicable theories of a claim).  As a result, all disabilities addressed in the November 1997 rating decision must be considered as having been included in the December 1997 notice of disagreement.  Moreover, although at that time, they were only addressed as claimed residuals of malnutrition, the additional theories of entitlement raised, i.e., as secondary to service-connected loss of teeth and on the basis of direct service incurrence, must be considered as part of the claims.  

On the other hand, a new theory of entitlement does not necessarily reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005) (In delineating a distinction between claims and theories when considering the question of finality, the Federal Circuit Court held that, pursuant to 38 U.S.C.A. § 7104(b), "finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected.").  Therefore, concerning the issues involving multifocal fibrosclerosis and chronic viral infections, the question of whether new and material evidence has been received must still be addressed.  Concerning the remaining disabilities at issue, however, the RO's characterization of the previous decision as including those issues, in November 1997, was erroneous, and they must be considered as new claims for service connection for scleroderma, Peyronie's disease, Raynaud's disease, Sjögren's syndrome, and Dupuytren's contracture.  

It appears that, due to multiple Board and Court decisions and remands since the 2000 decision, the case may never have been returned to the RO holding jurisdiction over the claims file.  As a result, the AMC/RO must contact the RO to ascertain whether any development or adjudication concerning these claims has been undertaken by the RO.  

The claims for a TDIU rating and for Class III and/or IV outpatient dental treatment must be deferred pending adjudication of the service-connected claims.  The Veteran has questioned the need for this, and he is hereby informed that it is because entitlement to those benefits is based on the Veteran's adjudicated service-connected disabilities.  Specifically, entitlement to a TDIU rating requires that the Veteran be unemployable due service-connected disabilities.  See 38 C.F.R. §§ 3.1, 4.16.  Entitlement to Class III or IV outpatient dental treatment requires that the dental condition aggravate another service-connected disability, or that the Veteran have a total rating due to service-connected disabilities.  See 38 C.F.R. § 17.161(g), (h).  Therefore, because the Veteran's only service-connected disability at this time is loss of teeth, a decision must be deferred in case service connection for other claimed disabilities is granted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Phoenix, Arizona, RO and ascertain whether there is a temporary folder which contains documents that are not included in the 7-volume claims folder, in particular, any adjudicative development and actions concerning issues related to service connection for multifocal fibrosclerosis, chronic viral infections, scleroderma, Peyronie's disease, Raynaud's disease, Sjögren's syndrome, and Dupuytren's contracture.  If so, obtain that part of the temporary folder (or copy thereof), which does not consist of copies from the original claims folder.  

Unless there is a temporary folder which renders any of the following moot, undertake the following:

2.  Provide the Veteran with appropriate notice concerning the issues of:
*  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multifocal fibrosclerosis and chronic viral infections;
*  Entitlement to service connection for scleroderma, Peyronie's disease, Raynaud's disease, Sjögren's syndrome, and Dupuytren's contracture.  
Notice must be provided as to the evidence required to substantiate a claim based on direct service incurrence, as well as secondary service connection, to include by aggravation.  

3.  After taking any necessary action based on the Veteran's response, if any, adjudicate the claims, as identified in the preceding paragraph, addressing all relevant theories of entitlement.  As discussed above, these claims were denied by the RO in November 1997, and the Board found, in April 2000, that a December 19, 1997, letter from the Veteran constituted a notice of disagreement concerning those issues.  Therefore, if any of the claims remain denied, the Veteran must be furnished a statement of the case, and informed of his appeal rights and of the actions necessary to perfect an appeal.  The issues should only be returned to the Board if the appeal is perfected.

4.  Thereafter, review the issues of entitlement to a TDIU rating and to Class III and/or IV outpatient dental treatment.  After taking any indicated action, furnish the Veteran with a supplemental statement of the case, and return the case to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


